PER CURIAM.
Timothy Simms appeals his 240 month sentence entered after remand for resen*128tencing on his conviction for conspiracy to distribute narcotics, in violation of 21 U.S.C. § 846 (2000), and aiding and abetting, in violation of 18 U.S.C. § 2 (2000). The Government has filed a motion which we construe as one for summary affirmance.
We grant the Government’s motion for summary affirmance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.